Citation Nr: 0315186	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  95-28 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis 
(MS).

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
left foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John J. Crowley, Counsel
INTRODUCTION

The veteran served on active duty from April 1976 to April 
1979.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).  
Service connection for a left foot disorder was denied in 
October 1993 on the basis that new and material evidence has 
not been submitted since the RO previously denied this claim 
in October 1984 and February 1991.  Service connection for MS 
was denied in September 1994. 

The veteran failed to attend a hearing scheduled at the Board 
in May 2003.  It appears that VA has had difficulties in the 
past in locating the veteran.  The veteran is asked always to 
provide VA with her most recent mailing address whenever 
possible.

The Board must note that it appears the veteran may be 
raising additional issues, including an increased rating 
claim, though this is unclear.  The Board may not entertain 
an application for review on appeal unless it conforms to the 
law.  38 U.S.C.A. § 7108 (West 2002).  The RO has not fully 
adjudicated any other issue and the Board may not 
unilaterally take jurisdiction of any additional claims.  The 
RO should request the veteran to clearly indicate what 
additional claims, if any, she wishes to pursue.  The RO 
should then take appropriate action to adjudicate these 
claims, if any.  In any event, no other issue is before the 
Board at this time.


REMAND

Under the Veterans Claims Assistance Act (VCCA), VA will 
obtain an examination to determine the etiology of the 
disorders at issue.

Service connection will be rebuttably presumed for multiple 
sclerosis if it is manifest to a compensable degree within 7 
years after active service. 38 U.S.C.A. §§ 1101, 1112, 1113 
1137; 38 C.F.R. §§ 3.307, 3.309.  The veteran was discharge 
from service in April 1979 and formally diagnosed as having 
MS in 1993.  The Board believes that a medical opinion should 
be obtained to determine if any of the veteran's difficulties 
from 1979 to 1986 can be reasonably associated with the 
initial manifestations of MS.  

With regard to the left foot disorder, the veteran appears to 
indicate that additional pertinent records are available, 
though this is not clear (see statement of the veteran 
received in June 2000).  In the past, the Board could 
undertake VCAA development pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002).  However, this regulation was recently invalidated by 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Disabled American Veterans, et. al., v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  One reason for the Federal Circuit's ruling appears 
to be that the regulation in question allowed the Board to 
consider additional evidence without having to remand the 
case to the RO for initial consideration which was contrary 
to the appellate scheme set forth in 38 U.S.C.A. § 7104(a) 
(West 2002).  In view of the Federal Circuit's holding, the 
Board must now return the case to the RO so that it may 
review the case under the VCAA.  

Furthermore, it is apparent in the RO's June 1999 
Supplemental Statement of the Case that the wrong "new and 
material evidence" standard was applied.  Indeed, the RO 
noted that there was not a reasonable possibility that the 
outcome on the merits would change.  See Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998) (expressly rejecting the standard 
for determining whether new and material evidence had been 
submitted sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

It is important to note that the U.S. Court of Appeals for 
Veterans Claims (Court) has held that section 5103(a), as 
amended by the VCAA of 2000 and § 3.159(b), require VA to 
inform a claimant of which evidence VA will provide and which 
evidence the claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002). 

Accordingly, the case is hereby REMANDED for the following 
action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

2.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  The RO should 
also advise the veteran of the evidence 
necessary to substantiate her claims, as 
well as what evidence she is to provide 
and what evidence VA will attempt to 
obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The veteran is 
asked to indicate whether she believes 
additional pertinent evidence is 
available regarding her left foot 
disorder that is not already in the 
possession of VA.  If so, she must 
provide VA with details regarding the 
date and location of this treatment in 
order for the VA to find this medical 
evidence.  

3.  The RO should arrange for a VA 
examination to determine the etiology and 
date of onset of the veteran's MS and left 
foot disorder.  The claims folder or the 
pertinent medical records contained therein, 
including the service medical records, must 
be reviewed by the examiner in conjunction 
with the examination.  All necessary tests 
should be performed.  The examiner should 
record pertinent medical complaints, 
symptoms, and clinical findings.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not that 
the veteran's active service from April 1976 
to April 1979 caused or aggravated MS or 
whether it is at least as likely as not that 
the initial manifestations of MS were shown 
within seven years after the veteran's 
discharge from military service.  The 
examiner should also provide an opinion as to 
whether it is at least as likely as not that 
the veteran's left foot disorder was incurred 
during active service from April 1976 to 
April 1979.

4.  The RO should review the medical report 
above to determine if it meets the 
requirements of paragraph 3.  If not, the 
report should be returned as inadequate for 
rating purposes.  38 C.F.R. § 4.2).  

5.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record and determine if the 
benefit sought can be granted or whether 
new a material evidence has been 
submitted to reopen the previously denied 
claim.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  The veteran is advised that any 
additional claim will not be before the 
Board unless the determination of the RO 
is unfavorable, and the veteran files a 
notice of disagreement and completes all 
procedural steps necessary to appeal a 
claim to the Board in accordance with 38 
U.S.C.A. § 7105.  

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




